DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Throughout the specification, [deg] should be replaced with the degree symbol, º, or the word:  -degrees-.  Corrections are required.
Claim Objections
4.	Claims 1, 2, 7, 10, 11, and 16 are objected to for the following:  throughout the claims, [deg] should be replaced with the degree symbol, º, or the word:  -degrees-.   Corrections are required.   Claims 3-6, 8, 9, 12-15, and 17-18 are objected to by virtue of their dependency. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (JP 2017134308 A)-using machine translation in view of Takehisa et al. (JP 2012118162 A)-using machine translation 
	As for claims 1 and 10 (treating claims 1-9 as the apparatus for the practice of the method of claims 10-18 respectively), Miyai in an inspection device, inspection method, contamination prevention structure, and exposure device discloses/suggests the following:  an inspection device (Fig. 1: 1) comprising: a spheroidal mirror configured to reflect illumination light as convergent light (Fig. 1: 22 treating a concave mirror as a spheroidal mirror; 13 converges at 23); a plane mirror configured to reflect the illumination light incident as the convergent light (Fig. 1: 23 and 14) , and cause the reflected illumination light to be incident on an object of inspection as incident light (Fig. 1: 14 to 70); a projection optical system configured to focus reflected light of the incident light reflected by the object of inspection (Fig. 1: 40); and a detector configured to detect reflected light focused by the projection optical system (Fig. 1: 50), wherein an angle of incidence of an incident optical axis being an optical axis of the incident light on the object of inspection is greater than 6º, 23.6º (page 2: first two lines of last paragraph on the page beginning with ‘The central incident ….’).  Miyai does not explicitly state that ‘an angle of reflection of a reflected optical axis being an optical axis of the reflected light on the object of inspection is greater than 6º, in an optical axis plane containing the incident optical axis and the reflected optical axis, a half-angle of incidence between the incident optical axis and an outer edge of the incident light is greater than 6 º and equal to or smaller than the angle of incidence, and a half-angle of reflection between the reflected optical axis and an outer edge of the reflected light is greater than 6 º and equal to or smaller than the angle of reflection.’   Nevertheless, the examiner takes official notice that it is well known in the art that the angle of incidence is equal to the angle of reflection from Fermat’s principle.  As well Takehisa in a device and method for EUV mask inspection teaches that the angle of incidence may be 15. 2 degrees to 39.3 degrees preferably at 27 degrees with an angular spread in the range from 17 degrees to 37 degrees (abstract; page 3:  paragraph 5 starting with ‘The EUV light EUV12 as illumination light is incident …).  Therefore, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to have ‘an angle of reflection of a reflected optical axis being an optical axis of the reflected light on the object of inspection is greater than 6º, in an optical axis plane containing the incident optical axis and the reflected optical axis, a half-angle of incidence between the incident optical axis and an outer edge of the incident light is greater than 6 º and equal to or smaller than the angle of incidence, and a half-angle of reflection between the reflected optical axis and an outer edge of the reflected light is greater than 6 º and equal to or smaller than the angle of reflection by virtue of the angle of reflection being 23.6º from Fermat’s principle and knowing that the angular spread of an incident may be smaller than the incidence angle such as 17 degrees when the incident angle is 27 degrees. 
7.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (JP 2017134308 A)-using machine translation in view of Takehisa et al. (JP 2012118162 A)-using machine translation further in view of Ahn et al. (KR 20110049336 A)-using machine translation.
	As for claims 2 and 11, Miyai in view of Takehisa discloses/suggests everything as above (see claims 1 and 10). Miyai is silent concerning wherein the angle of incidence is equal to or greater than 7º and equal to or smaller than 9 º, and the half-angle of incidence is equal to or greater than 7 º and equal to or smaller than the angle of incidence.   Miyai  again refers to 23.6 or 6 degrees as incident angles (page 2: first two lines of last paragraph on the page beginning with ‘The central incident ….’).  Nevertheless, Takehisa does demonstrate angle of incidences of 0 and 10 degrees (Fig. 4: demonstrating incident angles of 0, 10, 20, 30, 40, and 50 degrees).  As well Takehisa teaches that the angle of incidence may be 15. 2 degrees to 39.3 degrees preferably at 27 degrees with an angular spread in the range from 17 degrees to 37 degrees (abstract; page 3:  paragraph 5 starting with ‘The EUV light EUV12 as illumination light is incident …) demonstrating that the angular spread may be smaller or larger than the initial incident angle.  In addition, Ahn in an apparatus and method for defect detection of reflective mask or EUV lithography teaches that EUV light can be satisfactorily incident on a reflective mask at an incident angle of 0 to 25 degrees preferably at 6 degrees (page 3: last line to page 4: line 3).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the angle of incidence be equal to or greater than 7º and equal to or smaller than 9 º because incident angles from 0 degrees to 25 degrees may be used and specifically, 0 degrees, 6 degrees and 10 degrees have been used which demonstrates that one of ordinary skill in the art would have recognized the finite number of predictable solutions and would have been obvious to try each of the angle of incidences from 6 to 10 degrees to yield an optimal angle for illumination and therefore detection for mask inspection.  In view of Takehisa it would have been obvious to one of ordinary skill in the art before the effective filing date to have the half-angle of incidence be equal to or greater than 7 º and equal to or smaller than the angle of incidence by virtue of knowing that the angular spread of an incident beam may be smaller than the incidence angle such as 17 degrees when the incident angle is 27 degrees. 
8.	Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (JP 2017134308 A)-using machine translation in view of Takehisa et al. (JP 2012118162 A)-using machine translation in view of Yun et al. (2004/0165165) and Chuang et al. (8,553,217).
	As for claims 3-4 and 12-13, Miyai in view of Takehisa discloses/suggests everything as above (see claims 1 and 11).  In addition, Miyai discloses/suggests wherein the projection optical system includes: a concave mirror configured to reflect the reflected light from the object of inspection, and a spherical mirror configured to reflect the reflected light reflected by the concave mirror (claims 4 and 13)(Fig. 1: 41 and 42).  Miyai is silent concerning 
(claims 3 and 12)‘an incident-side aperture placed between the plane mirror and the object of inspection, wherein the incident-side aperture has an incident hole for the incident light to pass through, and the outer edge of the incident light is formed by an edge of the incident hole’ and (claims 4 and 13) ‘the inspection device further comprises a reflection-side aperture placed between the concave mirror and the object of inspection, the reflection-side aperture has a reflection hole for the reflected light to pass through, and the outer edge of the reflected light is formed by an edge of the reflection hole.’  Nevertheless, Yun in a short wavelength metrology imaging system teaches having an incident-side aperture placed between a mirror and an object of inspection, wherein the incident-side aperture has an incident hole for the incident light to pass through, and the outer edge of the incident light is formed by an edge of the incident hole  (Fig. 12: right aperture of 62-1) and a reflection-side aperture placed between a mirror and the object of inspection, the reflection-side aperture has a reflection hole for the reflected light to pass through, and the outer edge of the reflected light is formed by an edge of the reflection hole (Fig. 12: left aperture of 62-1).  As well note that Chuang in an EUV high throughput inspection system for defect detection on patterned EUV masks, masks, blanks, and wafers teaches having a double aperture for illumination and detection wherein the double aperture is positioned to allow the illumination light into the system (Fig. 3: 301 and 302).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ‘an incident-side aperture placed between the plane mirror and the object of inspection, wherein the incident-side aperture has an incident hole for the incident light to pass through, and the outer edge of the incident light is formed by an edge of the incident hole (claims 3 and 12)’ and ‘the inspection device further comprises a reflection-side aperture placed between the concave mirror and the object of inspection, the reflection-side aperture has a reflection hole for the reflected light to pass through, and the outer edge of the reflected light is formed by an edge of the reflection hole (claims 4 and 13)’ in order to limit the acceptance angle of illumination to the object under inspection and the acceptance angle and detection light that will enter eventually enter the detector.
9.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyai et al. (JP 2017134308 A)-using machine translation in view of Takehisa et al. (JP 2012118162 A)-using machine translation in view of Shibata et al. (2016/0011123).
	As for claims 5 and 14, Miyai in view of Takehisa discloses/suggests everything as above (see claims 1 and 11).  Miyai is silent concerning a pattern formed on the object of inspection is inspected by a comparative inspection comparing a reference specimen to the object of inspection.  Nevertheless, Shibata in a defect inspection method and device using same teaches comparing image data from one die with a reference die image to determine defects (paragraph 0049).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a pattern formed on the object of inspection be inspected by a comparative inspection comparing a reference specimen to the object of inspection such as comparing a reference image of the object to determine differences between the two to determine if the inspected object has defects or not.
Allowable Subject Matter
10.	Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886